MR. JUSTICE SHEA.
I concur with that portion of the majority decision voiding the adoption decree, but I dissent on its decision granting permanent custody to the adoptive parents. For all practical purposes this decision forecloses the natural mother from ever successfully petitioning to obtain custody of her daughter. She can have no consolation in winning her case but losing her child.
I do not believe that the result would have been the same in the district court if the district court had voided the adoption decree, for in that case the adoptive parents would riot have had any legal claim to the child. While the court would not have been bound to immediately give custody to the natural mother, the adoptive parents would have had no legal basis for then obtaining permanent custody of the child. It is clear however, that the district court recognized this problem for it held that although the adoption decree was void, it really was not void. The reason was that the natural mother was guilty of laches and therefore had no legal basis to set the adoption aside. However, by upholding the adoptive parents’ claim of laches the court did *147not have to reach a decision on the “best interests” of the child, for at that point the natural mother had no legal right to be heard. She was standing before the court as a stranger trying to obtain custody of a child that was no longer hers. Certainly the court was not going to award permanent custody to a stranger. But this Court by overruling the claim of laches as applied to a void adoption decree, held the natural mother was not a stranger, and she was wronged by the adoptive parents participating in the filing of a false adoption petition. But in the same breath the Court has deprived the natural mother from ever obtaining legal custody of her daughter. The provisions of the Uniform Marriage and Divorce Act, applicable to further district court proceedings in this case, place an impossible burden on the natural mother.
The Uniform Marriage and Divorce Act went into effect on January 1, 1976 and pursuant to section 48-341(4), R.C.M.1947, any further district court proceedings in this case must be under this Act. Section 48-341(4) provides:
“In any action or proceeding in which an appeal was pending or a new trial was ordered prior to the effective date of this act, the law in effect at the time of the order sustaining the appeal or the new trial governs the appeal, the new trial, and any subsequent trial or appeal.”
Here, the trial took place in March, 1976 and an appeal was filed on April 27, 1976. Therefore, further proceedings in this case must be under this Act.
Under Section 48-339(1), R.C.M.1947, a petition to obtain custody of a child (absent extenuating and emergency situations) can be filed only once in a two year period. This means the mother must endure a substantial waiting period before she can file a custody petition. But even if she later filed a petition, her efforts would most likely be doomed to failure because she must overcome the heavy burden of proof placed on her by the Act.
To be entitled to a hearing under section 48-339, R.C.M.1947, the natural mother must file an affidavit or sworn petition al*148leging evidentiary facts (section 48-340, R.C.M.1947) that the child’s “physical, mental, moral, or emotional health” is being harmed in her present home. Because all agree that the adoptive parents have been good parents, it would indeed take a creative mind to allege sufficient evidentiary facts that would entitle the natural mother to a hearing. Moreover, since the trial court has already determined the “best interests” of the child are with the adoptive parents, upon another hearing the court would be required to retain them as custodians unless “the child’s present environment endangers seriously his physical, mental, moral, or emotional health, and the harm likely to be caused by a change of environment is outweighed by its advantages to him.” Section 48-339(2)(c). Thus we have a situation where the stated purpose of the Uniform Marriage and Divorce Act of keeping the child in a stable, permanent environment is depriving the natural mother from ever obtaining custody of her child. This is not a just result, nor is it necessarily, in the long run, the right decision for the child.
The natural mother lives only a few blocks from her child, but only knew of her whereabouts just a short period before filing the petition in district court to annul the adoption decree. The child does not know she has been adopted. ' However, even assuming the adoptive parents have been granted permanent custody it would appear the natural mother now has a right to petition for reasonable visitation rights pursuant to section 48-337 (1), R.C.M.1947, which provides:
“A parent not granted custody of the child is entitled to reasonable visitation rights unless the court finds, after a hearing, that visitation would endanger seriously the child’s physical, mental, moral, or emotional health.”
It would seem most likely the child will now find out she has been adopted and the identity of her natural mother. Yet the mother will never have a meaningful opportunity to obtain the custody of her daughter.
In setting aside the adoption decree but still leaving permanent *149custody in the adoptive parents, the Court relies on Adoption of Biery, 164 Mont. 353, 522 P.2d 1377, but I feel that reliance is misplaced. In Biery the natural mother was served with process before the adoption and participated in a full hearing to determine the “best interests” of the child. Also, the adoptive parents in Biery had actual custody of the child before the adoption. The reason for setting aside the adoption in Biery was because there was no finding by the district court that the mother had abandoned the child for a period of one year. A statute required the adoptive parents to prove the mother did not support the child for a one year period and she had the ability to support the child during that period. Section 61-205, R.C.M. 1947. The adoption was set aside without prejudice. The facts are very different in the instant case.
The natural mother was a minor when she signed a consent form to have her child adopted. No guardian ad litem was appointed to represent her interests. She was not served with process in the guardianship proceedings. The petition to adopt was false on its face. It alleged abandonment, in which case the abandonment must have existed for a period of at least one year. Section 61-205, R.C.M.1947. However, the petition alleged the child was born on June 18, 1970, and the petition was filed on July 17, 1970, just 24 days after the child’s birth. Still the court approved the adoption. The entire proceedings were devoid of even the rudiments of due process.
The effect of the Court’s decision is that due process when applied to child custody cases is meaningless, for it is custody of the child that is important. If a couple, however well intentioned, can acquire permanent custody of a child in the manner done in this case, then parental rights are meaningless. In effect, this Court is holding that permanent custody of a child can be acquired by a hybrid form of adverse possession and it does not matter that the initial possession was acquired by illegal means.
I would void the entire proceedings and allow the adoptive parents temporary custody until such time as satisfactory *150arrangements could be worked out for the transfer of permanent custody to the natural mother.